


110 HCON 218 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 218
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Mr. Barrett of South
			 Carolina submitted the following concurrent resolution; which was
			 referred to the Committee on Homeland
			 Security, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  United States immigration and border security laws.
	
	
		Whereas, since 1996, Congress has passed and the Executive
			 Branch has enacted several laws related to border security and immigration
			 reform;
		Whereas many of these laws have required substantial
			 increases to employ more Border Patrol agents, including the objective of
			 having 18,000 Border Patrol agents on payroll by the end of December
			 2008;
		Whereas increasing the number of Border Patrol agents will
			 not only reduce the number of illegal crossings at the border but will also
			 enhance United States national security;
		Whereas strengthening United States national security
			 includes constructing and complying with the Secure Fence Act of 2006, by
			 building 850 miles of fencing along the southern border with Mexico;
		Whereas the Secretary of Homeland Security is required to
			 submit to Congress a report by October 26, 2007, on the progress made toward
			 achieving and maintaining operational control over the international
			 border;
		Whereas the program authorized under section 287(g) of the
			 Immigration and Nationality Act provides the legal authority for State and
			 local law enforcement to investigate, detain, and arrest aliens who have
			 violated existing United States law; and
		Whereas greater participation in the section 287(g)
			 program will help clarify the distinction between Federal responsibility and
			 local responsibility: Now, therefore, be it
		
	
		That it is the Sense of the Congress
			 that—
			(1)Congress should verify that current
			 immigration and border security laws are enforced;
			(2)the Secretary of
			 Homeland Security should ensure that construction of the border fence is
			 expedited and use existing authority provided in the REAL ID Act to waive any
			 legal requirements needed for construction of such border fencing;
			(3)the report
			 required by the Secretary should include recommendations that would enhance
			 United States national security on the northern border and emphasize the
			 Administration’s commitment to protecting both the southern and northern
			 borders with Mexico and Canada;
			(4)Congress and the
			 Administration should expand the program authorized under section 287(g) of the
			 Immigration and Nationality Act, including by providing the appropriate funds
			 and flexibility for State and local governments to use;
			(5)construction of the fence along the
			 southern border should not be delayed;
			(6)Congress should fully fund the 18,000
			 Border Patrol agents as authorized under current law; and
			(7)State and law enforcement should be
			 provided the necessary resources to prosecute those individuals who disregard
			 United States immigration laws.
			
